CRIST, Judge.
Rule 27.26 proceeding. We affirm.
Movant was convicted by a jury of first degree murder on June 23, 1969, in St. Louis County, Missouri. His conviction was affirmed on appeal. State v. Hendricks, 456 S.W.2d 11 (Mo.1970).
Movant challenged the effectiveness of trial counsel in his Rule 27.26 motion. He charged his lawyer with failing to:
(1) Interview and call a particular witness and alibi witnesses in general;
(2) Make proper objections to cross examination of movant by the state about pri- or bad acts;
(3) Seek instructions on lesser included offenses;
(4) Use requisite peremptory challenges; and
(5) Present evidence of wounds suffered by the murder victim at an earlier date as a possible cause of death.
After an evidentiary hearing wherein both movant and his trial counsel testified, the Rule 27.26 judge concluded movant had had effective counsel as mandated by Seales v. State, 580 S.W.2d 733, 735-736 (Mo. banc 1979). Movant appeals.
Upon perusal of the briefs and the record, we find that the trial court’s Rule 27.26 judgment was based upon findings of fact and conclusions of law which were not clearly erroneous. No error of law appears. An extended opinion would have no prece-dential value.
Accordingly and in compliance with Rule 84.16(b), the judgment is affirmed.
DOWD, P. J., and REINHARD, J., concur.